   Case 4:18-cr-00091-DN Document 64 Filed 03/30/20 PageID.192 Page 1 of 3




SCOTT KEITH WILSON, Federal Public Defender (#7347)
WOJCIECH NITECKI, Assistant Federal Defender (#12187)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060


                         IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                           STIPULATED MOTION TO CORRECT
                                                        PRESENTENCE INVESTIGATON
   Plaintiff,                                         REPORT AND TO MODIFY THE TERM
                                                       OF IMPRISONMENT TO 78 MONTHS
  v.

  ALBANY MUCINO OLVERA,                                          Case No. 4:18-cr-00091

   Defendant.                                                      Judge David Nuffer



       The Defendant, Albany Mucino Olvera, by and through counsel of record, Wojciech

Nitecki, hereby moves this Court to order the correction of the presentence investigation report

to reflect the base offense level of 31, the total offense level of 24, the guideline range of 57-71

months, and to modify the imposed term of imprisonment to 78 months. The government joins in

this motion. This Court has jurisdiction to grant the request pursuant to 18 U.S.C §

3582(c)(A)(ii).

                                            GROUNDS

       On January 27, 2020, this Court sentenced Mr. Olvera to 84 months in prison and 60

months of supervised release. The agreed upon range was 78 to 102 months. Prior to

sentencing, Defendant moved to reduce his offense level by 2 or 3 levels pursuant to U.S.
    Case 4:18-cr-00091-DN Document 64 Filed 03/30/20 PageID.193 Page 2 of 3




Sentencing Guideline § 3B1.2. On the day of the sentencing, and before the defense met its

burden, the government agreed to a 2-level reduction. Defendant took the government’s offer to

stipulate and chose to not present evidence. This Court accepted the stipulation, granted

Defendant’s motion, and ordered U.S. Probation to reduce the offense level 2 levels to 27, which

resulted in the guideline range of 78 to 97 months.

         Subsequently, counsel for Mr. Olvera discovered that the base offense level should have

been reduced by an additional 3 levels, to 31. This is because, pursuant to § 2D1.1(a)(5), Mr.

Olvera’s base offense level of 34 should have been reduced 3 additional levels after this Court

found that he was a minor participant under § 3B1.2. To this end, § 2D1.1(a)(5) requires a

“decrease by 3 levels” when “the defendant receives an adjustment under § 3B1.2 (Mitigating

Role); and . . . the base offense level under subsection (c) . . . is . . . level 34 or level 36 [.]” U.S.

Sentencing Guidelines Manual § 2D1.1(a)(5). This reduction is in addition to the 2-level

reduction under § 3B1.2. See U.S. Sentencing Guidelines Manual § 3B1.2 cmt. 6.

         The parties, including U.S Probation, agree that the correctly calculated base offense

level for a minor participant in this case is 31. 1 Accordingly, Mr. Olvera’s final offense level

should have been 24, with the resulting guideline range of 57-71 months.

         The government, however, contends that it would have opposed the 2-level minor

participant reduction in this case, if it had known that this would have resulted in the additional

3-level reduction in the offense level. While it agrees that the accurate guideline in this case is

presently 57-71 months, the government maintains that the 78-102 range was reasonable in this

case considering the amount of the controlled substances involved. However, since the high end

of the guidelines after the additional 3-level reduction is lower than the low end of the agreed


1
  Probation Officer Cahoon told counsel for Mr. Olvera that he would have calculated the base offense level of 31 if
the government stipulated to the mitigating role as part of the plea negotiations.

                                                         2
  Case 4:18-cr-00091-DN Document 64 Filed 03/30/20 PageID.194 Page 3 of 3




upon range, the government supports Defendant’s request to reduce his prison sentence 6

months, to 78 months. The parties agree that, under the circumstances, “extraordinary and

compelling reason[] warrant[s] such a reduction[.]” See 18 U.S.C § 3582(c)(A)(i).

       RESPECTFULLY SUBMITTED this 30th day of March, 2020.



                                                          /s/ Wojciech Nitecki
                                                          WOJCIECH NITECKI
                                                          Assistant Federal Defender




                                               3
